DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2017/0006870; of record) in view of Liu et al. (US 2014/0066303).
Arai is directed to an agrochemical composition for treating foliage. The composition is to comprise pyroxasulfone (see claim 1) (see instant claim 1) in an aqueous suspension (see [0018]). The concentration of puroxasulfone in the composition is to be 55% or less (see [0080]) (see instant claims 6-8). It is noted that overlapping concentrations as well as sufficiently close concentrations are considered obvious. See MPEP 2144.05(I). The composition may further include surfactants including non-ionic surfactants such as polyethylene alkyl ethers (see [0041] and ionic surfactants such as lignin sulfonate salts (see [0041]) (see instant claim 1). Arai also identifies alkyl polyoxyethylene-polypropylene block copolymer ethers as suitable for inclusion (see [0041]) (see instant claim 4).   Application of the composition via spraying on to foliage is contemplated (see abstract) (see instant claim 10).  
Arai fails to teach the composition as comprising an acrylic graft copolymer (e.g. a graft copolymer of an acrylic polymer and polyethylene glycol).
Liu is directed to compositions for improving the compatibility of water soluble herbicidal salts. Liu teaches that their composition may be in the form of an aqueous solution (see [0027]) and include a surface active compatibilizer such as polyacrylates grafted with polyethylene oxide (see [0011]) (see instant claim 2). It is taught that such an agent improves the homogeneity of the solutions by suppressing formation of solids or phase separation (see [0008]). Thus, it would have been obvious to modify Arai’s composition so as to include a acrylic graft copolymer, as taught by Liu, with a reasonable expectation for success in imparting improved homogeneity and composition stability. 
With respect to instant claim 9, because that the combination of Arai and Liu teach the same composition as that being claimed, it would be reasonable to expect that the properties of the resulting composition would be similar. That is, when the obvious composition is formulated, the composition at 20oC measured using a B-type viscometer at a rotation speed of 30 rpm after being left to stand at 54oC for 2 weeks would have a viscosity of between 100-1,000 mPas.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.




Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai et al. (US 2017/0006870; of record) in view of Liu et al. (US 2014/0066303) as applied to claims 1, 2, 4, and 6-10 above, and further in view of Kamei et al. (US 2013/0196854).
Arai and Liu fail to teach the polyoxyethylene alkyl ether as possessing an aliphatic alcohol having 12-15 carbon atoms and an average number of moles of ethylene oxide of 5-9.
Kamei is directed to agricultural products that comprise a herbicide and a polyoxyethylene alkyl ether surfactant wherein the polyoxyethylene alkyl ether is to have an alkyl group having between 10-16 carbon atoms and from 3-40 mole units of ethylene oxide (see claim 1) (see instant claim 3). It would have been obvious to use the framework of the polyoxyethylene alkyl ether described by Kamei to identify suitable components for producing the final compound. If such an undertaking identified a polyoxyethylene alkyl ether having a 12-15 carbon alkyl group and between 5-9 ethylene oxide units, such would have been the product of ordinary skill and common sense.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai et al. (US 2017/0006870; of record) in view of Liu et al. (US 2014/0066303) as applied to claims 1, 2, 4, and 6-10 above, and further in view of Maekawa et al. (US 2006/0270559).
Arai and Liu fail to teach the lignin sulfonate as being a sodium salt.
Maekawa is directed to agricultural compositions that comprise surfactants such as lignin sulfonate. It is taught that lignin sulfonate may be a sodium salt (see claim 7). Thus, it would have been an obvious modification of Arai to use a sodium salt of lignin sulfonate with a reasonable expectation for success. See MPEP 2143(I)(A).
 Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611